West, J.
— This is a suit brought by a trustee in bankruptcy to set aside a deed of conveyance for certain real *89estate made by the bankrupt to Ms wife on the ground that such conveyance was without consideration, that it was executed of covin and collusion by the parties thereto for the purpose of defrauding the creditors of the bankrupt and that such conveyance is therefore fraudulent and void.
The material allegations of the bill of complaint are denied by the answer of the defendants. After the taking of testimony there was a decree for the complainant.
Upon this appeal the contention is that inasmuch as it appears that the conveyance was executed more than four months before the date of the filing of the petition in bankruptcy that the complainant can not prevail. This court has expressly held to the contrary of this contention, and there being ample evidence in the record to support the decree it is affirmed upon the authority of Beazley v. Coggins, 48 Fla. 215, 37 South. Rep. 213.
Affirmed.
Browne, C. J., and Taylor, Ellis and Whitfield, J. J., concur.